Title: From John Adams to Benjamin Franklin, 27 April 1781
From: Adams, John
To: Franklin, Benjamin



Amsterdam April 27. 1781

I have received your Excellencys Letter of the 21. and will Send you the List of the Bills, and of the times of their becoming due according to your desire, as soon as I can make it out. I will examine Mr. De Neufvilles Bill, and if it is good, accept it.
From the time I received from Congress, their orders to borrow Money here, I have constantly, in my Letters, requested that no draughts might be made upon me, untill there should be News from me that I had Money to discharge them. This Request I shall repeat. But the Cries of the Army for Cloaths, induce Congress to venture upon Measures, which appear hazardous to Us. However, by the Intelligence I have, they had grounds to expect, that the Draughts hitherto made would be honoured.
I sometimes think, paradoxical as it may Seem, that one set of Bills protested would immediately procure Congress, a large Loan. No Bills are in better Credit than these. There is an Appetite here, for American Trade, as ravenous as that of a shark for his Prey. And if they Saw danger of having this Trade broke up, they would do much to save it.
I have the Honour to acquaint your Excellency, that I Sometime ago, received from Congress, full Powers to conclude with the States General of the United Provinces of the low Countries, a Treaty of Amity and Commerce. And that I have very lately received a Letter of Credence as Minister Plenipotentiary, to their High Mightinesses and another to his most Serene Highness, the Prince of Orange. Being thus fixed to this Country for the present I have taken a House in Amsterdam, on the Keysers Gragt, near the Spiegel Straat, for the Convenience of our Countrymen who may have occasion to visit me, and of the Merchants who have Bills upon me, untill their High Mightinesses, shall have taken the necessary time to deliberate upon it, and determine to acknowledge the Independance of the United States, enter into Treaty with them and receive me at the Hague. If this should happen, I hope We should obtain a Credit here: but We never shall before. I have the Honour to be, Sir, your most obedient and most humble servant

John Adams

